Case 19-08130   Doc 1-1   Filed 12/06/19 Entered 12/06/19 14:52:17   Desc Exhibit
                                     Page 1 of 4
Case 19-08130   Doc 1-1   Filed 12/06/19 Entered 12/06/19 14:52:17   Desc Exhibit
                                     Page 2 of 4
Case 19-08130   Doc 1-1   Filed 12/06/19 Entered 12/06/19 14:52:17   Desc Exhibit
                                     Page 3 of 4
Case 19-08130   Doc 1-1   Filed 12/06/19 Entered 12/06/19 14:52:17   Desc Exhibit
                                     Page 4 of 4
